DETAILED ACTION
This Office Action is in response to Applicant’s application 16/966,145 filed on July 30, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on February 27, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The People’s Republic of China on February 18, 2020. It is noted, however, that applicant has not filed a certified copy of the CN202010099021.9 application as required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 
Claim Objections
Claims 1 and 18 is objected to because of the following informalities:  The claims recite ‘at least 1 um’ at lines 19 and 3 respectively.  Examiner suggests ‘at least one micron’ or ‘at least 1 µm’ consistent with conventional notation for units of micron.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 which recites ‘the metal film layer” at lines 8 and 12-13, 15-16 and 18, there is insufficient antecedent basis for this subject matter.  Examiner suggests reciting ‘the patterned metal layer’.
Claims 2-5 depend directly or indirectly on claim 1 and are likewise defective.
claim 2 which recites ‘the metal film layer’ at line 1, there is insufficient antecedent basis for this subject matter.  Examiner suggests reciting ‘the patterned metal layer’.
Regarding claim 4 which recites ‘the metal film layer’ at line 3, there is insufficient antecedent basis for this subject matter.  Examiner suggests reciting ‘the patterned metal layer’
Regarding claim 6 which recites ‘the metal film layer’ at lines 7 and 13-14, there is insufficient antecedent basis for this subject matter.  Examiner suggests reciting ‘the patterned metal layer’.
Claims 7-13 depend directly or indirectly on claim 6 and are likewise defective.
Regarding claim 7 which recites ‘the metal film layer’ at line 3, there is insufficient antecedent basis for this subject matter.  Examiner suggests reciting ‘the patterned metal layer’.
Regarding claim 8 which recites ‘the metal film layer’ at lines 2-3, there is insufficient antecedent basis for this subject matter.  Examiner suggests reciting ‘the patterned metal layer’.
Regarding claim 14 which recites ‘the metal film layer’ at lines 7 and 12-13, “the metal film layer area’ at  line10, there is insufficient antecedent basis for this subject matter.  Examiner suggests reciting ‘the patterned metal layer’.
Claims 15-20 depend directly or indirectly on claim 14 and are likewise defective
Regarding claim 16 which recites ‘the metal film layer area’ at lines 3-4, ;the metal film layer at lines 5-6 and 8, there is insufficient antecedent basis for this subject matter.  Examiner suggests reciting ‘the patterned metal layer’.
claim 17 which recites ‘the metal film layer area’ at line 3 and “the metal film layer area’ at  lines 5-6 and 8, there is insufficient antecedent basis for this subject matter.  Examiner suggests reciting ‘the patterned metal layer’.
Regarding claim 18 which recites ‘the metal film layer’ at line 2, there is insufficient antecedent basis for this subject matter.  Examiner suggests reciting ‘the patterned metal layer’.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 the prior art fails to disclose the device of claim 1 comprising a patterned metal film layer formed on the substrate and corresponding to the non-display area, wherein the metal film layer is in a same layer with the source/drain electrodes; at least one planarization layer formed on a side of the thin film transistor layer away from the substrate; a groove formed on the planarization layer and corresponding to an area of the metal film layer; and an organic protective layer formed in the groove and extending in a direction to the metal film layer, wherein the organic protective layer covers an edge of the metal film layer, wherein the organic protective layer and the planarization layer are in a same layer and are made of a same organic material, and the organic 
Regarding claim 6, the prior art fails to disclose the device of claim 6 wherein the metal film layer is in a same layer with the source/drain electrodes; at least one planarization layer formed on a side of the thin film transistor layer away from the substrate; a groove formed on the planarization layer and corresponding to an area of the metal film layer; and an organic protective layer formed in the groove and extending in a direction to the metal film layer, wherein the organic protective layer covers an edge of the metal film layer.
Regarding claim 14, the prior art fails to disclose the method of claim 14 comprising preparing at least one planarization layer on a side of the thin film transistor layer away from the substrate; and forming a groove on the planarization layer corresponding to the metal film layer area, and preparing an organic protective layer in the groove, and wherein the organic protective layer extends toward the metal film layer and covers the edge of the metal film layer.
Claims 2-5, 7-13 and 15-20 depend directly or indirectly on claims 1, 6 or 14 and are allowable on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893